EXAMINER'S COMMENT

This office action is in response to a Printer Query from the office requesting that the IDS dated 10/26/21 be considered and which was inadvertently omitted by the Examiner. The IDS has been considered by the Examiner and the references cited therein do not change the patentability of claims indicated allowable in the Notice of Allowance mailed on 11/3/21.

The subject matter regarding rejoinder, terminal disclaimer, allowed claims and reasons for allowance from paragraphs 3-5 of the Notice of Allowance dated 11/3/21 are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Satya B Sastri/
Primary Examiner, Art Unit 1762